DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on May 25, 2022, is acknowledged.  Claims 12-21 are hereby withdrawn as non-elected. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210a-210k in Figure 2A and 213 in Figure 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “218” has been used to designate both an elastomeric adhesive and bracket 218 in Figure 2D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitations “an Impact Energy Absorbing (IEA) core media layer” and “an Against-The-Body (ATB) layer” since both recitations only describe functional properties of the layers without limiting the layers in a structural or chemical manner.  Note the specification does not set forth any specific definition for the IEA and ATB layers.  Claims setting forth functional characteristics desired in a product without setting forth a specific composition or structure which would meet said characteristics are indefinite since they cover any conceivable combination of composition or structure, either presently existing or which might be discovered in the future, that would impart said desired characteristics. “It is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.”  Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294.  Hence, claim 1 is rejected as indefinite. Claims 2-11 are also rejected for their dependency thereupon.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an Impact Energy Absorbing (IEA) core media comprising at least one Foam Impregnated Flocked (FIF) layer and an Against-The-Body (ATB) layer comprising a flocked velvety faced fabric panel, a separator fabric, at least one single sided flocked fabric, and one side of a hook layer or loop attachment system, does not reasonably provide enablement for “an Impact Energy Absorbing (IEA) core media” and “an Against-The-Body (ATB) layer.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Note the present claims encompass any and all layers, presently known or discovered in the future, capable of providing impact energy  and capable of being placed against a body, whether or not applicant invented such layers. Hence, applicant’s claim is broader in scope than the disclosed invention.  Therefore, claim 1 is rejected under 35 USC 112(a).  Claim 2-11 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by US 2008/0274326 issued to Kim et al.
Kim discloses fiber based z-directional reinforced composites comprising two substrates separated by a reinforcement zone of flock fibers disposed in a binder resin (i.e., applicant’s z-axis flock fiber reinforced Organic Polymer Laminar Composite or OPLC) (abstract, section [0008], and Figure 1).  The binder resin may be an epoxy resin, while the flock fibers may be nylon or polyester (sections [0009] and [0034]).  Kim teaches said composites provide impact toughness and resistance (abstract and sections [0053] and [0058]).
Figure 2 shows an embodiment comprising multiple layers, wherein the first group of layers 12, 16, 14 comprise a strike-face layer comprising a z-axis flock fiber reinforced OPLC, and wherein the layers 34, 30, and/or 36 can be interpreted as being capable of providing impact energy absorption and layer 32 can be interpreted as being capable of being against a user’s body.  Hence, claims 1 and 2 are anticipated by the cited Kim reference.  
Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2012/087406 issued to Rice et al. 
Rice discloses fiber based z-directional reinforced composites having enhanced interlaminar strength, impact toughness, energy transmission properties, and coefficient of thermal expansion and a method for making said composites (abstract and page 2, lines 15-23).  Said composites comprise at least two substrates separated by a reinforcement zone of flock fibers disposed in a binder resin matrix (i.e., applicant’s z-axis flock fiber reinforced Organic Polymer Laminar Composite or OPLC) (abstract and page 2, lines 15-23).  The binder resin may be an epoxy resin, the substrates may comprise fabrics of nylon, polyesters, or ultra high molecular weight polyethylene, and flock fibers may be nylon or polyester (page 3, line 1 and lines 26-31 and page 9, lines21-24).  The composites are suitable for use as ballistic resistant materials (Example 8, page 31, line 16-page 33, line 25).  
Figure 2B shows an embodiment comprising multiple layers, wherein the upper layers of substrates 32 sandwiching the flock fibers 30 and resin matrix 38 comprise a strike-face layer comprising a z-axis flock fiber reinforced OPLC.  The intermediate layers of flock reinforced resin matrix and substrate layers can be interpreted as being capable of providing impact energy absorption and bottom substrate layer 32 can be interpreted as being capable of being against a user’s body.  Hence, claims 1, 2, and 8 are anticipated by the cited Rice reference.  
Claims 1, 2, 8, and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by US 2018/0092420 (US Application 15/706,961) issued to Lewis et al.  [Note the present application claims CIP status to application 15/706,962.  However, the effective filing date of the subject matter of claim 1 is the priority date of Provisional Application 62/930,841, November 5, 2019, not that of the Lewis application.  Thus, the April 5, 2018, publication date of the Lewis reference renders it available as prior art.]
Lewis discloses a flocked helmet cover pad (FHCP) (abstract).  The pad comprises an Impact Energy Absorbing (IEA) system and includes Flocked Energy Absorbing Materials (FEAM) (section [0013]).  Said pad is attached to a helmet via Velcro® (i.e., hook and loop attachment means) (section [0014]).  A FEAM layer comprises a substrate 115, a plurality of flocked monofilament fibers 112a-112j attached thereto (section [0038] and Figure 1).  A FEAM panel comprises multiple FEAM layers separated by a divider 120 (section [0038] and Figure 1).  The substrate may be a woven, knit, or nonwoven fabric of polyester or polyamide fibers ([0039]).  The flock fibers may be polyamide, polyolefin, or polyester (section [0039]).  The divider may be fabric, sheet, foam, spacer fabric, or film (section [0038]).  The FEAM panel may also include an outer wrapping fabric 250, which may be a woven, knit, or spacer fabric having a napped surface, to provide a smooth comfortable surface for placement next to a wearer’s skin (sections [0043] and [0048] and Figure 2).  The wrapping fabric may also accommodate a hook portion of a hook and loop fastener (sections [0043] and [0048]). 
In some embodiments, a composite panel 300 comprises a double sided FEAM layer 210, 1312, 1316, a foam divider layer 320, 1320, and an outer wrapping fabric 220, 1304, 1306 (sections [0046], [0084], and [0086] and Figures 3 and 13).  In another embodiment, the FEAM layer closest to a wearer has a lower denier flock fiber in order to provide a softer, more comfortable-to-the-touch surface (section [0055]).  Certain embodiments of the invention include FEAM layers on an outer surface of a helmet, wherein the flocked layer is covered with a polymeric coated fabric to provide a tough resilient, impact energy absorbing composite skin layer (sections [0075] and [0078]).  Additionally, the flocked fibers may be impregnated with an energy absorbing polymer to enhance the impact energy absorbing capabilities (section [0076] and [0078]).  In another embodiment, the FEAM pad includes a hard outer surface layer 1622 comprising an epoxy based z-axis Organic Polymer Laminar Composite (OPLC) to form a FEAM helmet shell (FHS) to be worn over an existing hard shell helmet (sections [0089] and [0090] and Figure 16). 
Thus, Lewis teaches an epoxy based z-axis Organic Polymer Laminar Composite (OPLC) that functions as a strike-face outer layer, intermediate (i.e., core) FEAM composite layers providing Impact Energy Absorption (IEA), and a napped wrapping fabric to provide a smooth comfortable surface for placement next to a wearer’s skin (i.e., functions as applicant’s Against-the-Body (ATB) layer.  Therefore, claims 1, 2, 8, and 11 are anticipated by the cited Lewis invention.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0274326 issued to Kim et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/087406 issued to Rice et al. 
While Kim and Rice fail to teach the multilayered fiber based z-directional reinforced composites are assembled into protection equipment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ said composites in the recited protect equipment (e.g., body armor, helmets, vehicle linings, etc.).  Note Kim teaches said composites provide impact toughness and resistance and Rice teaches the composites are suitable for use in ballistic resistant materials.  Since a function of said protection equipment is impact resistance (e.g., body armor resistant to ballistic projectiles), the use of said composites in protection equipment would have been obvious and yielded predictable results to the skilled artisan.  Therefore, claim 11 is rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 18, 2022